Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 6/6/2021 have been considered by the examiner.
Drawings
In figure 1, global control module is labeled as 130; however, specification discloses element 134; it is not clear which element number is correct.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernhardt (US 20070164237 A1).
Regarding independent claim 1, Bernhardt discloses an apparatus (FIG. 2, 100; ¶ 49), comprising: 
a global control module (see generic embodiment of FIG. 2, DDS controller 130), the global control module including a digital master clock generator (¶ 51, DFS 134) and a master waveform generator (FIG. 2, DFS 134 implicitly consists of waveform generator); and 
a plurality of resonator control modules (FIG. 2, plurality of DPS 138; ¶ 51), the plurality of resonator control modules being coupled to the global control module (FIG. 2, resonator control modules 138 are connected to DDS controller 130; see ¶¶ 51-52), wherein a given resonator control module of the plurality of resonator control modules comprises: 
a synchronization module (see ¶¶ 8 and 10), having a first input (FIG. 4, first input 430; ¶ 58) coupled to receive a resonator output voltage pickup signal from a local resonator (FIG. 4: electrode 440 is coupled to receive the pickup voltage from the resonator 428 sent to the controller 138). 
Bernhardt does not explicitly teach, “a second input coupled to receive a digital master clock signal from the digital master clock generator (FIG. 4: ), and a first output coupled to send a delay signal to the master waveform generator (FIG. 10:).”
However, according to a different embodiment of Bernhard, see FIG. 4 and ¶¶ 56, 58, and 60 a second input with RF voltage waveform being delayed at the local resonator 428 using the resonator control modules phase shifter 410.
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate teachings of various embodiments of Bernhardt and teach the functional limitations of claim 1 in order to provide a phase output signal having the selected phase signal by master oscillator signal for use by the N stages of the LINAC (see ¶ 60). One of ordinary skill in the art would have been motivated to make this modification for “creating continuous waveforms with high precision and high reproducibility” (see ¶ 4).
Regarding claim 2, modified Bernhardt discloses the apparatus of claim 1, wherein the master waveform generator comprises an analog sinewave generator (see FIG. 6A, sinewave generator 610; ¶¶ 89 and 90).
Regarding claim 3, modified Bernhardt discloses the apparatus of claim 1, wherein the master waveform generator comprises a clock adjust circuit, to iteratively adjust a phase of a waveform sent to the local resonator based upon the delay signal (see ¶¶ 51 and 56, Bernhardt teaches generating a voltage wave form from crystal oscillator by adjusting the phase as needed; see ¶ 60; also, see FIG. 10, phase offset 820).
Regarding claim 4, modified Bernhardt discloses the apparatus of claim 1, wherein the synchronization module comprises a zero crossing detector to determine a zero crossing event of the resonator output voltage pickup signal, wherein the delay signal is determined by a comparison of the zero crossing event to the digital master clock signal (FIGs. 6A-B and 7A-B, waveform 610 zero-volt crossing event is determined; see ¶ 95).
Regarding claim 5, modified Bernhardt discloses the apparatus of claim 1, wherein a given resonator control module of the plurality of resonator control modules comprises a phase detector to receive the resonator output voltage pickup signal, and output a phase of the resonator output voltage pickup signal; and a tuning circuit, to output a tuning signal to a resonance tuner of the resonator, based upon the phase of the output voltage pickup signal (see FIGs. 4, 10, ¶¶ 56, 58, and 81, claims 26, 27, and 33: Bernhardt teaches a linear phase detector for detecting a phase difference between an attenuated electrode voltage signal representing the phase difference between the electrode voltage signal and the reference signal; and a control system adapted to provide phase calibration and amplitude compensation for the electrode voltage signal).
Regarding claim 6, modified Bernhardt discloses the apparatus of claim 1, wherein the master waveform generator comprises a plurality of clock adjust circuits, wherein the plurality of clock adjust circuits are individually coupled to the plurality of resonator control modules (see related FIG. 14B; ¶¶ 40, 127; claims 26 and 27).
Regarding claim 7, modified Bernhardt discloses the apparatus of claim 1, wherein the synchronization module comprises: a phase detector, the phase detector being coupled to receive the resonator output voltage pickup signal from the local resonator, and further coupled to receive a master clock waveform from the master waveform generator; and circuitry to determine a phase delay between the resonator output voltage pickup signal and the master clock waveform, and output the phase delay to the global control module (see related FIG. 9 and ¶ 108, claims 26-27; FIG. 13, ¶¶ 123 and 153).
Regarding claim 8, modified Bernhardt discloses the apparatus of claim 1, wherein a frequency of a waveform generated by the master waveform generator is at least 10 MHz and less than 100 MHz (¶¶ 66: RF freq. of 13.56MHz; however, it is up to the user requirement to use any frequencies between 10 and 100MHz or multiples of 13.56MHz which is a routine skill in the art and within the scope of a person of ordinary skill).
Regarding claim 9, modified Bernhardt discloses the apparatus of claim 1, wherein a frequency of a digital clock signal generated by the digital master clock generator comprises a first frequency that is an integral multiple of a second frequency, corresponding to a frequency of a master waveform generated by the master waveform generator (¶¶ 10, 13, and 51; FIG. 2, 8, and ¶ 101).
Regarding independent claim 10, Bernhardt discloses a linear accelerator (FIGs. 1 and 2: LINAC 110; ¶ 49), comprising: 
a plurality of stages (FIG. 2, LINAC 110 has multiple stages 28a-28n; ¶ 51), wherein a given stage of the plurality of stages comprises: an electrode assembly (see ¶ 53), and a resonator (resonators of stages 28a-n; ¶ 50, using resonance method), coupled to the electrode assembly (see ¶ 56); and 
a resonator control assembly (FIG. 2, plurality of DPS 138; ¶ 51), coupled to the plurality of stages (see FIG. 2), the resonator control assembly comprising: 
a global control module (see generic embodiment of FIG. 2, DDS controller 130), including a digital master clock generator (¶ 51, DFS 134) and a master waveform generator (FIG. 2, DFS 134 implicitly consists of waveform generator); and 
a plurality of resonator control modules (FIG. 2, plurality of DPS 138; ¶ 51), coupled to the plurality of stages, and further coupled to the global control module (FIG. 2, resonator control modules 138 are connected to DDS controller 130; see ¶¶ 51-52), wherein a given resonator control module of the plurality of resonator control modules comprises: 
a synchronization module (see ¶¶ 8 and 10), having a first input (FIG. 4, first input 430; ¶ 58) coupled to receive a resonator output voltage pickup signal from a local resonator (FIG. 4: electrode 440 is coupled to receive the pickup voltage from the resonator 428 sent to the controller 138).
Bernhardt does not explicitly teach, “a second input coupled to receive a digital master clock signal from the digital master clock generator (FIG. 4: ), and a first output coupled to send a delay signal to the master waveform generator (FIG. 10:).”
However, according to a different embodiment of Bernhard, see FIG. 4 and ¶¶ 56, 58, and 60 a second input with RF voltage waveform being delayed at the local resonator 428 using the resonator control modules phase shifter 410.
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate teachings of various embodiments of Bernhardt and teach the functional limitations of claim 1 in order to provide a phase output signal having the selected phase signal by master oscillator signal for use by the N stages of the LINAC (see ¶ 60). One of ordinary skill in the art would have been motivated to make this modification for “creating continuous waveforms with high precision and high reproducibility” (see ¶ 4).
Regarding claim 11, modified Bernhardt discloses the linear accelerator of claim 10, wherein the master clock waveform generator comprises an analog sinewave generator (see FIG. 6A, sinewave generator 610; ¶¶ 89 and 90).
Regarding claim 12, modified Bernhardt discloses the linear accelerator of claim 10, wherein the master waveform generator comprises a clock adjust circuit, to iteratively adjust a phase of a waveform sent to the local resonator based upon the delay signal (see ¶¶ 51 and 56, Bernhardt teaches generating a voltage wave form from crystal oscillator by adjusting the phase as needed; see ¶ 60; also, see FIG. 10, phase offset 820).
Regarding claim 13, modified Bernhardt discloses the linear accelerator of claim 10, wherein the synchronization module comprises a zero crossing detector to determine a zero crossing event of the resonator output voltage pickup signal, wherein the delay signal is determined by a comparison of the zero crossing event to the master clock signal (FIGs. 6A-B and 7A-B, waveform 610 zero-volt crossing event is determined; see ¶ 95).
Regarding claim 14, modified Bernhardt discloses the linear accelerator of claim 10, wherein a given resonator control module of the plurality of resonator control modules comprises a phase detector to receive the resonator output voltage pickup signal, and output a phase of the resonator output voltage pickup signal; and a tuning circuit, to output a tuning signal to a resonance tuner of the resonator, based upon the phase of the output voltage pickup signal (see FIGs. 4, 10, ¶¶ 56, 58, and 81, claims 26, 27, and 33: Bernhardt teaches a linear phase detector for detecting a phase difference between an attenuated electrode voltage signal representing the phase difference between the electrode voltage signal and the reference signal; and a control system adapted to provide phase calibration and amplitude compensation for the electrode voltage signal).
Regarding claim 15, modified Bernhardt discloses the linear accelerator of claim 10, wherein the master waveform generator comprises a plurality of clock adjust circuits, wherein the plurality of clock adjust circuits are individually coupled to the plurality of resonator control modules (see related FIG. 14B; ¶¶ 40, 127; claims 26 and 27).
Regarding claim 16, modified Bernhardt discloses the linear accelerator of claim 10, wherein the synchronization module comprises: 
a phase detector, the phase detector being coupled to receive the resonator output voltage pickup signal from the local resonator, and further coupled to receive a master clock waveform from the master waveform generator; and 
circuitry to determine a phase delay between the resonator output voltage pickup signal and the master clock waveform, and output the phase delay to the global control module (see related FIG. 9 and ¶ 108, claims 26-27; FIG. 13, ¶¶ 123 and 153).
Regarding claim 17, modified Bernhardt discloses the linear accelerator of claim 10, wherein a frequency of a digital clock signal generated by the digital master clock generator comprises a first frequency that is an integral multiple of a second frequency, corresponding to a frequency of a master waveform generated by the master waveform generator (¶¶ 10, 13, and 51; FIG. 2, 8, and ¶ 101).
Regarding independent claim 18, Bernhardt discloses a method of controlling an ion beam (FIGs. 1 and 2: ion beam 24 and abstract), comprising: 
directing the ion beam through a linear accelerator (FIG. 1, 110; ¶ 49), comprising a plurality of stages (FIG. 2, stages 28a-n; ¶ 51), wherein a given stage of the plurality of stages comprises an RF resonator (¶ 50) and a resonator control module (FIG. 2, DPS 138; ¶ 51); 
receiving a master digital clock signal at the resonator control module (¶ 52, master oscillator signal 136 in resonator control module DPS 138; see ¶ 51); 
measuring a phase of a voltage signal that is output by the RF resonator (¶ 58 and FIG. 4).
Bernhardt does not explicitly teach in the same embodiment, “adjusting a phase of an input waveform to be sent to the RF resonator according to a comparison of the phase of the voltage signal to the master digital clock signal.”
However, according to a different embodiment of Bernhard, see FIG. 4 and ¶¶ 56, 58, and 60 a second input with RF voltage waveform being delayed at the local resonator 428 using the resonator control modules phase shifter 410.
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate teachings of various embodiments of Bernhardt and teach the functional limitations of claim 1 in order to provide a phase output signal having the selected phase signal by master oscillator signal for use by the N stages of the LINAC (see ¶ 60). One of ordinary skill in the art would have been motivated to make this modification for “creating continuous waveforms with high precision and high reproducibility” (see ¶ 4).
Regarding claim 19, modified Bernhardt discloses the method of claim 18, wherein the resonator control module comprises: 
a synchronization module (¶¶ 8 and 10), having a first input coupled to receive the voltage signal (FIG. 4, first input 430; ¶ 58), a second input coupled to receive the digital master clock signal (FIG. 4, 440 is coupled to receive the pickup voltage from resonator 428 sends to the controller 138), and a first output coupled to send a delay signal to a master waveform generator, the master waveform generator generating the input waveform (see FIGs. 2-4, ¶¶ 56, 58, and 60: a second input with RF voltage waveform being delayed at the local resonator 428 using the resonator control modules phase shifter 410).
Regarding claim 20, modified Bernhardt discloses the method of claim 19, wherein the master waveform generator comprises an analog sinewave generator (see FIG. 6A, sinewave generator 610; ¶¶ 89 and 90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sliski et al. (US 7402963 B2) discloses a programmable RF waveform generator a synchrocyclotron. 
Turner (US 11165427 B2) discloses a configurable LINAC control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844